I concur in the opinion of Mr. Acting Associate Justice Gaston, and join with him in the holding that the plaintiff in the trial below made no true election and that the case should be remanded for a new trial.
An election presupposes the existence of two or more remedies from which a choice may be made, and the conclusiveness of such election is predicated on the inconsistency of such remedies. The doctrine of preclusion by the adoption of an inconsistent remedy assumes the existence of a legal right to proceed in either way. A party may erroneously pursue a remedy which is not open to him at all, and the question arises whether because of his mistake he must be held to have renounced the remedy which he had. *Page 389 
As to this matter, there seems to be no uncertainty in the decisions. Certainly no uncertainty exists in this State. The question has been elaborately discussed and clarified in McMahanv. McMahan, 122 S.C. 336, 115 S.E., 293, 26 A.L.R., 1295; Scott v. McIntosh, 167 S.C. 372,166 S.E., 345; White v. McKnight, 155 S.C. 370, 152 S.E., 512. And see to the same effect 18 Am. Jur., § 24, page 146; 28 C.J.S., Election of Remedies, § 12, page 1080.
It is well established that the choice of a fancied remedy and the futile pursuit of it, because either the facts turn out to be different from what the party supposed them to be, or the law applicable to the facts is found to be other than supposed, do not bar the plaintiff from thereafter invoking the proper remedy. If the plaintiff has no such remedy as he invokes, his action in pursuing it does not constitute an election.Nettles v. Sottile, 184 S.C. 1, 191 S.E., 796.
It seems clear to me that the plaintiff on the first trial of this case misconceived his right when he elected to proceed upon the theory of trespass, a remedy to which under the circumstances he was not entitled, and which was not available to him because the condemnation statute was exclusive.
In the former appeal, Jones v. South Carolina PowerCompany, 191 S.C. 419, 4 S.E.2d 625, 629, we said: "* * * if the power company, in the exercise of the right granted it to construct its electric transmission lines, etc., over the strip of land described, violated or breached such condition or agreement in any manner, then the remedy of the plaintiff was under the contract itself. See Rankin v.[Sievern  Knoxville] Railroad Company, supra [58 S.C. 532,36 S.E., 997]; Granger v. Postal Telegraph Company,supra, [70 S.C. 528, 50 S.E., 193, 106 Am. St. Rep., 750]."
The case now before us is one on contract, and testimony to sustain it is substantially the same as was offered to prove the action on trespass, which was the issue when this case was first tried, and this action was treated as one in tort. As a tort action, we held that the presiding Judge properly *Page 390 
ruled inadmissible all evidence tendered by the plaintiff to prove the breach of the contract. And we further stated that while competent testimony was admissible to establish the allegations of the cause of action for trespass, we did not find from the evidence proof of any damages suffered by plaintiff by reason of the alleged trespass.
It is entirely plain, I think, as is pointed out in appellant's brief, that the competent testimony referred to, and which was not present, was the testimony that the defendant entered upon the plaintiff's land without his consent. Such evidence was not admissible because under the provisions of the deed signed by the plaintiff the defendant was granted the right to make entry so that the plaintiff was either relegated to the condemnation statute or else to an action for breach of contract. He had no choice to proceed on the action for trespass because no such remedy was open to him, and his action in pursuing it did not constitute an election.
As was said in While v. McKnight, 155 S.C. 370,152 S.E., 512, 517, "Because the plaintiff undertook to pursue a course which was not open to him or adopt a supposed remedy which did not in reality exist, he is not now precluded from following the only course open to him and seeking the only remedy he had at the outset * * *." On the same point, see Ebner v. Haverty Furniture Company, 138 S.C. 74,136 S.E., 19.
MR. ASSOCIATE JUSTICE BAKER concurs.